               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

Brandon J. Ashdown,

          Plaintiff,

     v.                                  Case No. 2:17-cv-495

Tim Buchanan, et al.,

          Defendants.


                                 ORDER
     Plaintiff Brandon J. Ashdown, a state inmate proceeding pro
se, filed the instant civil rights action pursuant to 42 U.S.C.
§1983 against Tim Buchanan, the warden of Noble Correctional
Institution (“NCI”), Charles Bradley, the warden of the Franklin
Medical Center (“FMC”), Vanessa Sawyer, alleged to be the “head” of
the medical unit at NCI, and unnamed FMC transport staff and FMC
doctors and staff.      By order dated February 2, 2018, the court
adopted the report and recommendation of the magistrate judge (Doc.
24) and granted the motion to dismiss filed by defendants Buchanan,
Bradley, and Sawyer (Doc. 15).    The case remained pending against
unnamed defendants “FMC Transport Staff” and “FMC Doctors and
Staff.”   Interested Party, the State of Ohio, then entered a
limited appearance on behalf of the unnamed defendants.
     On August 24, 2018, the State of Ohio filed a motion to
dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6),
asserting that plaintiff failed to exhaust his administrative
remedies as required by the Prison Litigation Reform Act of 1995
(“PLRA”), 42 U.S.C. §1997e(a). In support of the motion, the State
of Ohio submitted the affidavit of Assistant Chief Inspector Karen
Stanforth, R.N.    The affidavit provided information about the
procedures for the filing of inmate grievances and the requirements
for the administrative exhaustion of those grievances. Attached to
the affidavit is a copy of plaintiff’s grievance log and copies of
the informal complaints filed by plaintiff in 2015.
     In a report and recommendation filed on February 21, 2019, the
magistrate judge recommended that the motion to dismiss be granted.
On May 30, 2019, after noting that materials outside the complaint
had been submitted, this court issued an order converting the
motion to dismiss to a motion for summary judgment.        The court
permitted the parties to submit additional evidence.       Plaintiff
filed additional evidentiary materials on July 5, 2019, and the
State of Ohio filed a reply to that submission on July 26, 2019.
     This matter is now before the court for consideration of the
August 7, 2019, report and recommendation of the magistrate judge,
recommending that the motion for summary judgment be denied.      The
State of Ohio filed objections to the report and recommendation on
September 4, 2019.
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b).         Upon review, the Court “may
accept, reject, or modify, in whole or in part, the findings or
recommendations   made   by   the   magistrate   judge.”   28   U.S.C.
§636(b)(1).


I. Summary Judgment Standards
     “The court shall grant summary judgment if the movant shows


                                    2
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.”            Fed. R. Civ.
P. 56(a).      The central issue is “whether the evidence presents a
sufficient disagreement to require submission to a jury or whether
it is so one-sided that one party must prevail as a matter of law.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).                A
party asserting that a fact cannot be or is genuinely disputed must
support the assertion by citing to particular parts of materials in
the record, by showing that the materials cited do not establish
the absence or presence of a genuine dispute, or by demonstrating
that an adverse party cannot produce admissible evidence to support
the fact.      Fed. R. Civ. P. 56(c)(1)(A) and (B).       In considering a
motion for summary judgment, this court must draw all reasonable
inferences and view all evidence in favor of the nonmoving party.
See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 587 (1986); Am. Express Travel Related Servs. Co. v. Kentucky,
641 F.3d 685, 688 (6th Cir. 2011).
      The moving party has the burden of proving the absence of a
genuine dispute and its entitlement to summary judgment as a matter
of law.     See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
“A   dispute    is   ‘genuine’   if   based   on   evidence   upon   which   a
reasonable jury could return a verdict in favor of the non-moving
party.”   Niemi v. NHK Spring Co., Ltd., 543 F.3d 294, 298 (6th Cir.
2008).    A fact is “material” when it might affect the outcome of
the suit under the governing law.          Id; Anderson, 477 U.S. at 248.


II. Failure to Exhaust Administrative Remedies
      The magistrate judge summarized the evidence in her report and


                                       3
recommendation.      In     her    affidavit,   Assistant    Chief   Inspector
Stanforth summarized the inmate grievance procedure described in
Ohio Admin. Code 5120-9-31.          Under Ohio Admin. Code 5121-9-31(I),
“[o]nly the grievance process designated by the chief inspector may
be used to file informal complaints, grievances and grievance
appeals” and that process “shall be reasonably available to inmates
regardless of their disciplinary status or classification.”
      The   first   step    of     the   three-part   procedure    for   filing
grievances is the filing of an informal complaint (known as an
informal complaint resolution (“ICR”)) “to the direct supervisor of
the staff member, or department most directly responsible for the
particular subject matter of the complaint.”                Ohio Admin. Code
5120-9-31(J)(1).     If a written response is not received by the
inmate in seven days, the institutional inspector may extend the
deadline for an additional four days.              If no written response is
received by the end of the fourth day, the informal complaint step
is waived, and the inmate may proceed to step two.                Ohio Admin.
Code 5120-9-31(J)(1).
      The second step of the process requires that the inmate file
a   notification    of     grievance     (“NOG”)    with   the   inspector   of
institutional services.           Ohio Admin. Code 5120-9-31(J)(2).       If a
disposition has not been rendered after a total of twenty-eight
days from the receipt of the grievance, the complaint will be
deemed to be unresolved and the inmate may proceed to step three of
the process.   Step three permits the inmate to file an appeal with
the inspector of institutional services.            Ohio Admin. Code 5120-9-
31(J)(3).    Inmates are also provided with kite forms to bring
issues to the attention of the staff prior to the initiation of the


                                         4
grievance procedure.
       Plaintiff has submitted a kite form dated June 12, 2015,
addressed to “Mrs. Sawyer” (presumably Vanessa Sawyer, the head of
the medical unit at NCI). On this kite, plaintiff complained about
not being able to obtain ibuprofen following his surgery.                  On a
second kite dated June 12, 2015, plaintiff indicated that he was
told by an NCI captain to write his complaint on a kite form
because there were “no Informal/Grievance forms available.” PAGEID
428.    He complained about problems at NCI following his surgery,
but also complained about the manner in which he was transported to
FMC following his surgery.        PAGEID 428.        Plaintiff also submitted
a third kite dated June 18, 2015, with a stamp indicating that it
was received on June 22, 2015, by the NCI inspector.                   Plaintiff
wrote that he had not received a response to his second kite, and
that   he   was   again   using   a   kite   form    because   there    were   no
informal/grievance forms on the compound.                He again complained
about his treatment by the transport officers after his surgery.
PAGEID 430. Plaintiff stated that he was told by NCI Institutional
Inspector Aufdenkampe that he did not have the decision-making
authority to answer this complaint and that plaintiff should write
the people in Columbus.           PAGEID 406.        Plaintiff submitted two
complaints, one of them dated July 9, 2015, which he claims were
sent to the Chief Inspector’s Office in Columbus.                      In these
documents,    plaintiff     complained       about    his   treatment     during
transport to FMC following surgery.              Plaintiff also submitted
various other kites and complaints he has filed which allegedly
demonstrate that, on occasion, the institution staff would give
inconsistent responses to or would not properly investigate his


                                       5
complaints.
     As the magistrate judge noted, exhaustion of administrative
remedies is mandatory.     Woodford v. Ngo, 548 U.S. 81, 85 (2006).
Non-exhaustion is an affirmative defense under the PLRA, with the
burden   falling    on   the   defendant,   and   summary   judgment   is
appropriate only if the State of Ohio establishes the absence of a
genuine dispute as to any material fact regarding non-exhaustion.
Troche v. Crabtree, 814 F.3d 795, 798 (6th Cir. 2016).        A prisoner
is only required to exhaust administrative remedies that are
available to him. Napier v. Laurel County, Ky., 636 F.3d 218, 222-
23 (6th Cir. 2011).       A grievance procedure is unavailable when
prison authorities have somehow thwarted an inmate’s attempts at
exhaustion, although the prisoner must still make some affirmative
effort to comply with the administrative procedure.            Brock v.
Kanton County, 93 F. App’x 793, 798 (6th Cir. 2004).
     The magistrate judge concluded that if no ICR or NOG forms
were available, as plaintiff alleged on his kites, it would have
been impossible for plaintiff to use the appropriate forms at steps
one and two of the grievance process.        Although the State argued
that plaintiff’s use of ICR forms on other occasions indicated his
familiarity with the ICR process, the magistrate judge reasoned
that plaintiff’s familiarity with that process would also suggest
that plaintiff would have used the proper forms if they were
available.    The magistrate judge concluded that a genuine dispute
of material fact exists as to whether NCI was out of ICR and NOG
forms in June of 2015, when plaintiff submitted his complaints
using kite forms.    The magistrate judge also found that a genuine
dispute of fact exists as to whether plaintiff was told by an NCI


                                    6
captain to write his complaint on a kite because there were no ICR
or NOG forms available.   The magistrate judge then concluded that
these genuine disputes of material fact precluded summary judgment
in favor of the defendants based on the State’s theory that
plaintiff failed to exhaust his administrative remedies at step one
and two due to his use of improper forms.     The magistrate judge
further found that a genuine dispute of material fact exists as to
whether plaintiff’s typed complaints allegedly sent to the Chief
Inspector’s Office satisfy step three of the grievance procedure.


     The State of Ohio objects to the conclusions of the magistrate
judge, repeating the argument that plaintiff could not satisfy the
requirements of the grievance procedure by using kite forms.    The
State of Ohio has submitted the affidavit of now Deputy Warden
Craig Aufdenkampe, who stated that his records indicate that he did
not meet with plaintiff on June 18, 2015 (although the actual
exhibit submitted by plaintiff (PAGEID 430) bears a stamp stating
that it was received by the inspector on June 22, 2015).   The State
has submitted another affidavit signed by Deputy Warden Aufdenkampe
authenticating a list of ICR’s filed by inmates at NCI during June
of 2015.   The State argues that this evidence shows that ICR forms
were available at NCI at the time plaintiff used kite forms.    The
State also makes the new argument that plaintiff should have sent
his complaints to FMC rather than submitting them to Mrs. Warren
and Deputy Warden Aufdenkampe at NCI.
     As the State of Ohio previously pointed out in its response
(Doc. 69) to plaintiff’s objections to the initial report and
recommendation, the State may not offer, for the first time in an


                                 7
objection, new items of evidence or theories which were not
presented to or considered by the magistrate judge.                 See Murr v.
United States, 200 F.3d 895, 902, n. 1 (6th Cir. 2000).                 Even if
the court were to consider these new materials, the fact that other
inmates had access to ICR forms does not necessarily refute
plaintiff’s contention that he was told that no ICR or NOG forms
were available in his compound, and that he should use a kite form,
resulting     in   his   attempts   to       comply    with   the    exhaustion
requirements using other forms.             At most, this exhibit provides
additional support for the existence of a genuine dispute of fact
on that issue.
      The State has also cited no authority for the proposition that
the head of the medical unit at NCI was not a “department most
directly responsible for the particular subject matter of the
complaint” to complain to about the alleged improper treatment by
transit officers and FMC medical personnel following plaintiff’s
surgery.    Although Deputy Warden Aufdenkampe states that there are
a variety of ways an inmate could sent a kite to another prison,
this does not address whether ICR’s or NOG’s could be sent to
another prison, nor has plaintiff had the opportunity to address
the   issue   of   whether   he   was       informed   of   these   options   or
requirements.      See Ohio Admin. Code 5120-9-31(C)(providing that a
written explanation of and instructions for the use of the inmate
grievance procedure shall be readily available to both staff and
inmates).
      The court agrees with the conclusion of the magistrate judge
that the entry of summary judgment in favor of the defendants is
precluded by the existence of genuine disputes of material fact


                                        8
concerning whether plaintiff properly used the grievance process
and whether the plaintiff was prevented by institution personnel
from properly exhausting his remedies.


III. Conclusion
     In accordance with the foregoing, the court adopts the report
and recommendation (Doc. 78).   The objections of Interested Party
State of Ohio (Doc. 84) are denied.   The motion to dismiss (Doc.
48), which was converted to a motion for summary judgment, is
denied.


Date: September 12, 2019         s/James L. Graham
                           James L. Graham
                           United States District Judge




                                 9
